Citation Nr: 1539886	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-44 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction has since been transferred to the Indianapolis, Indiana RO.

The Board remanded the claim in April 2015 to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains documents that are duplicative of the evidence in VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss did not manifest during active service, within one year of separation from service, and is not otherwise related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with a notification letter in April 2009, prior to the initial decision for the claim for service connection.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  

The Veteran was afforded a VA examination in June 2009.  In addition, addendum opinions were obtained in July 2009, November 2014, June 2015, and August 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report and opinions, when taken together, are adequate to decide the case because they are predicated on an examination, a history provided by the Veteran, and a review of the claims file documenting his medical history and any complaints.  The opinions also sufficiently address the central medical issues and are supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, the Board remanded the issue in April 2015 to obtain additional VA medical opinions that addressed the etiology of the right ear hearing loss and to obtain any outstanding treatment records.  In June 2015, the Veteran submitted private audiometric findings that were already of record and reviewed by the VA examiner.  Also, additional VA treatment records were added to the record that were reviewed by the Appeals Management Center.  As to the requested medical opinion, the Board finds that the June 2015 and August 2015 VA addendum opinions are adequate and, as directed, addressed the pertinent issues.  Therefore, the Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).

For these reasons, the Board concludes that VA has fulfilled the duties to notify and assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Veteran contends that he has bilateral hearing loss due to excessive noise exposure during service.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  38 C.F.R. § 3.303(b).  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  38 C.F.R. § 3.303(b).  Entitlement to service connection based on chronicity or continuity of symptomatology applies only when the disability is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As organic diseases of the nervous system, such as sensorineural hearing loss, are chronic diseases, 38 C.F.R. § 3.303(b) is potentially applicable in this case.  

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing is a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In order to satisfy the current disability element of a claim for entitlement to service connection for hearing loss disability, a veteran's audiometric test results must fall within these regulatory criteria.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

Here, the Veteran was diagnosed with bilateral hearing loss for VA purposes during the June 2009 VA examination.  See 38 C.F.R. § 3.385.  The Veteran reported that he was exposed to loud noise from aircraft engines during service.  As his military occupational specialty was aircraft mechanic in a flight line maintenance squadron, the statements are consistent with the circumstances of his service, and therefore the in-service injury requirement for bilateral hearing loss has been met.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Accordingly, the first and second elements to demonstrate service connection have been met.

At issue, therefore, is whether the Veteran's bilateral hearing loss is related to his in-service noise exposure.  For the reasons below, the Board concludes that the Veteran's bilateral hearing loss did not manifest in service or for many years thereafter and is not otherwise related to service.  

The Veteran's service treatment records showed whisper voice testing at enlistment.  See August 1956 hearing examination.  In May 1958 and August 1959, audiograms were performed for Hearing Conservation Data testing.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO/ANSI) units.  

Thus, the results of the audiometric testing in May 1958, converted from ASA to ISO/ANSI units, are as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
10
5
LEFT
10
10
20
15
10

The results of the August 1959 testing are as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
5
-5
LEFT
5
5
15
10
5

The remaining service treatment records contained no references to complaints of decreased or diminished hearing.  

The Board finds that a bilateral hearing loss for VA purposes did not manifest during service or within one year of separation.  Although the Veteran indicated in his March 2009 claim that his bilateral hearing loss started in 1956, and he is competent to state that he has had difficulty hearing since that time, his statements are inconsistent with the other evidence of record.  Significantly, at a June 2009 VA examination, the Veteran stated that the onset of his bilateral hearing loss was over 20 years ago and has progressively worsened.  During a May 2012 Decision Review Officer hearing at the RO, the Veteran reported that he noticed diminished hearing levels around 1964 or 1965 but that he did not seek treatment for hearing loss until 2005 to 2007 at the VA Medical Center.  As discussed below, audiograms during service revealed normal hearing levels for VA purposes despite noted threshold shifts.  There is also no diagnosis of a bilateral hearing loss for VA purposes within one year of discharge.  In fact, private audiograms show that the first indication of bilateral hearing loss for VA purposes was many years after service, in the 1980s.  See Alcoa Corporation audiograms.  Accordingly, the evidence reflects that there were no characteristic manifestations to identify the disease process during service and that sensorineural hearing loss was not "noted," identified, or diagnosed during service or within a year of separation.  

Furthermore, the most probative evidence of record demonstrates that the bilateral hearing loss is not otherwise related to active service, including noise exposure.  In a July 2009 addendum opinion, the June 2009 VA examiner opined that it was not at least as likely as not that hearing loss is related to service.  The rationale provided included May 1958 and August 1959 tests indicating normal hearing bilaterally from 250-6000 Hz and from 500-6000 Hz respectively, and there were no complaints of hearing loss in service.  During the June 2009 VA examination, the Veteran did not attribute his hearing loss to military service, although he reported in-service excessive noise exposure as an aircraft mechanic without hearing protection.  He also reported that post-service, he worked around factory noise for 34 years in the aluminum industry where he wore hearing protection.  He also hunted without hearing protection.  

A November 2014 addendum opinion found it was less likely than not that hearing loss was related to military service.  The examiner referenced normal hearing levels during service, as discussed above, and the lack of treatment for bilateral hearing loss until 2006 at the VA Medical Center.  The examiner also cited to a study by the Institute of Medicine (IOM) that does not support the concept of delayed onset of hearing loss after thresholds are recorded as normal after the noise exposure.  

A June 2015 VA examiner considered the August 1956, May 1958, and August 1959 audiometric values.  The examiner converted the values from ASA to ISO units.  The examiner noted that in May 1958 and August 1959, values were within normal limits from 250-8000 HZ and 500-6000 Hz respectively.  Although there was an indication that a threshold shift occurred between the two tests, the examiner reasoned that it is commonly accepted that variation of pure tone responses do not always reflect changes in hearing.  Variations in testing can also be consistent with the human's auditory inability to maintain a loudness reference, patient attention factors, environmental room noise, and equipment issues.  Therefore, minimal pure tone differences when comparing hearing tests do not always reflect hearing loss as in this instance.  The Veteran still had normal hearing bilaterally during service according to the examiner.  The examiner opined that given the above, the concept of delayed onset of hearing loss is not supported in this case and it is less likely than not that the current hearing loss is related to service. 

An August 2015 addendum opinion concedes that the Veteran was likely exposed to noise given his military occupational specialty.  However, the examiner stated that a military occupational specialty does not necessarily constitute the presence of noise-induced hearing loss.  The examiner cited to the Veteran's in-service participation in a Hearing Conservation program and audiometric data indicated that he had normal hearing bilaterally as part of that program.  Thus, hearing loss was not present.  Although the threshold changed slightly, it is still within the range of normal and does not constitute a hearing loss.   

The Board finds the VA medical opinions, when taken together, to be of significant probative value as the examiners explained, based on medical principles and the medical records in the claims file, why the Veteran's bilateral hearing loss was not related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning). 

The Board has also considered the Veteran's contentions that his bilateral hearing loss was related to his in-service noise exposure.  The Veteran is competent to report as to the observable symptoms he experiences, such as decreased hearing and its history.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, competence must be distinguished from probative weight; here, the Veteran and his wife's statements are outweighed by the medical opinions of record.  

While the Board acknowledges the statement of the Veteran's wife as to onset and continuous hearing problems due to his in-service noise exposure, this statement is not supported by the other evidence of record as discussed above, and does not establish the presence of hearing loss for VA purposes, even if true.  The Board assigns more probative weight to the specific and reasoned opinions of the VA examiners who determined that the bilateral hearing loss was not related to service because there was normal hearing during service and shortly thereafter and the evidence didn't support that the Veteran's in-service noise exposure caused his current bilateral hearing loss.  Significantly, the Veteran is not competent to provide etiology opinions, as opposed to testimony regarding symptoms, regarding this issue as it is a highly complex medical determination based upon internal medical processes and is not capable of lay observation; the Veteran has not contended, and the evidence does not show, that he has the medical expertise to provide such opinions.  See Jandreau, 492 F.3d 1372; Layno, 6 Vet. App. 465.  Therefore, the Board finds that the specific and reasoned opinions rendered by the VA examiners to be more probative than the Veteran's general lay statements.  

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


